

116 HR 4997 IH: Artistic Recognition for Talented Students Act
U.S. House of Representatives
2019-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4997IN THE HOUSE OF REPRESENTATIVESNovember 8, 2019Mrs. Roby (for herself and Mr. Jeffries) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 708 of title 17, United States Code, to permit the Register of Copyrights to waive
			 fees for filing an application for registration of a copyright claim in
			 certain circumstances, and for other purposes.
	
 1.Short titleThis Act may be cited as the Artistic Recognition for Talented Students Act or the ARTS Act. 2.Waiver of fees for winners of certain competitionsSection 708 of title 17, United States Code, is amended by adding at the end the following new subsection:
			
				(e)
 (1)In this subsection, the term covered competition means— (A)an art competition sponsored by the Congressional Institute that is open only to high school students; and
 (B)the competition described in section 3 of H. Res. 77, as adopted by the 113th Congress. (2)With respect to a work that wins a covered competition, the Register of Copyrights—
 (A)shall waive the requirement under subsection (a)(1) with respect to an application for registration of a copyright claim for that work if that application is filed not later than the last day of the calendar year following the year in which the work claimed by the application wins the covered competition (referred to in this paragraph as the covered year); and
 (B)may waive the fee described in subparagraph (A) for an application filed after the end of the covered year if the fee would have been waived under that subparagraph had the application been submitted before the last day of the covered year..
		